In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated May 27, 1986, which denied their motion to serve amended bills of particulars.
Ordered that the order is affirmed, with one bill of costs.
The plaintiff Charles Fucci’s accident occurred in 1979, the original bills of particulars were served early in 1981 and depositions were held in July 1981. These depositions put the plaintiffs on notice of the entire factual background of the case. On the eve of trial, over 6\á years after the accident and more than two years after a note of issue was filed, the plaintiffs sought leave to serve amended bills of particulars to add new and different theories of liability based upon the same set of facts. Based on the record, we cannot say that the court abused its discretion in denying the plaintiffs’ motion to amend their bills of particulars (see, Raies v Apple Annie’s Rest., 115 AD2d 599). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.